Case 20-40042-JMM         Doc 108    Filed 08/10/20 Entered 08/10/20 09:56:58          Desc Main
                                    Document     Page 1 of 2



 Ron Kerl, Esq., ISB #1768                         Allan H. Ickowitz, Esq. (Pro Hac Vice)
 COOPER & LARSEN, CHARTERED                        NOSSAMAN LLP
 151 North Third Avenue, Suite 210                 777 South Figueroa Street, 34th Floor
 P.O. Box 4229                                     Los Angeles, CA 90017
 Pocatello, ID 83205-4229                          Telephone:    (213) 612-7800
 Telephone:     (208) 235-1145                     Facsimile:    (213) 612-7801
 Facsimile:     (208) 235-1182                     Email: aickowitz@nossaman.com
 Email: ron@cooper-larsen.com

 Attorneys for James Scott Morrow, Danielle Morrow,
 and Morrow Ranch La Quinta, LLC


                            UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In the Matter of:                                 )    Case No. 20-40042-JMM
                                                   )
 PAULA LYNNE ZIEGLER,                              )    Chapter 7
                                                   )
        Debtor.                                    )
                                                   )

  STIPULATION TO EXTEND TIME TO OBJECT TO THE DEBTOR’S DISCHARGE

        COMES NOW R. Sam Hopkins, Trustee (“Trustee”), by and through his attorneys, the

 Debtor, Paula Lynn Ziegler (“Debtor”), by and through her attorneys, and James Scott Morrow,

 Danielle Morrow and Morrow La Quinta, LLC (“Morrows”) by and through their attorneys, and

 stipulate as follows:

        1.        On July 1, 2020, the Court entered its Order Extending Time to Object to the

 Debtor’s Discharge, Doc. 104 (“Extension Order”) extending the deadline for the Trustee and

 creditors to object to the Debtor’s discharge until August 11, 2020

        2.        Insofar at the foregoing parties are negotiating documentation respecting the

 terms for dismissal of the within bankruptcy case and in the interim the Court has continued the

 telephonic hearing on the Debtor’s motion to dismiss or convert the within bankruptcy case to

 STIPULATION REGARDING CONTINUANCE OF MOTION TO DISMISS 1
 57594715.v1
Case 20-40042-JMM        Doc 108    Filed 08/10/20 Entered 08/10/20 09:56:58            Desc Main
                                   Document     Page 2 of 2



 August 24, 2020.     The parties agree to extend the deadline for objecting to the Debtor’s

 discharge so that no objection to discharge will need to be filed pending a determination whether

 the within bankruptcy case will be dismissed by stipulation or otherwise by court order. As a

 result, the parties hereto request that the Court enter an order extending the deadline for the

 Trustee and creditors to object to the Debtor’s discharge to and including September 15, 2020.




 /s/ Sam Hopkins                                     8/5/2020
 R. SAM HOPKINS, Chapter 7 Trustee                   Date


 SPINNER, WOOD & SMITH
 Attorneys for R. Sam Hopkins, chapter 7 Trustee


 By: /s/ Thomas D. Smith                             8/5/2020
     Thomas D. Smith                                 Date


 ANGSTMAN JOHNSON CHRISTENSEN & MAY PLLC
 Attorneys for the Debtor


 By: /s/ Matthew T. Christensen                      8/7/2020
     Matthew T. Christensen                          Date



 COOPER & LARSEN, CHTD.
 NOSSAMAN LLP
 Attorneys for James Scott Morrow, Danielle Morrow and Morrow Ranch La Quinta, LLC


 By: /s/ Ron Kerl                                    8/10/2020
     Ron Kerl                                        Date




 STIPULATION REGARDING DISMISSAL OF BANKRUPTCY CASE - 2
 57594715.v1
